Citation Nr: 1134028	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from May 1968 to February 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in December 2009.  The Board remanded the appeal for additional development in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

As noted above, the issues currently on appeal were remanded to the AMC in June 2010 for a VA examination and opinion as to the nature and etiology of the Veteran's current hearing loss and tinnitus.  In the remand, the Board included a detailed explanation as to why an earlier VA audiologist's conclusion that she could not render an opinion without resorting to speculation was inadequate.  The examiner was requested to review the entire record, and to offer an opinion as to whether it was a 50 percent or greater probability that the Veteran's current hearing loss and tinnitus were related to service.  If an opinion could not be made without resorting to speculation, the examiner was requested to provide supporting rational as to why that was so.  

While the Veteran was evaluated by a VA fee basis audiologist in September 2010, the examiner stated that he could not offer an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  However, he did not provide any substantive discussion of the facts or indicate what additional evidence might be useful to render a etiological opinion.  The audiologist merely repeated the Veteran's self-described history of noise exposure to wenches when loading supplies and to some artillery fire in service, and "some noise making horseshoes after service," but offered no discussion or analysis of any of the other facts or allegations of record.  Additionally, there was no explanation of the significance concerning the lack of a service separation examination and the lack of service medical records showing any findings of hearing loss.  Moreover, the examiner in reporting that the Veteran did not know when his tinnitus started to did not consider the Veteran's lay assertions of record, including those reported in the December 2009 Travel Board hearing (See pages 4-6).

The Board finds that the September 2010 VA examination was inadequate for the stated purpose and that further development of the record is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board recognizes that while it may be difficult to render a definitive opinion in this matter, the examiner must consider all of the evidence of record, including the Veteran's current and past statements, the lay statements of record, and the prior audiological examination reports, and formulate an opinion as to the degree of likelihood that his current hearing loss and tinnitus had their onset in service.  If the examiner is still unable to render an opinion without resorting to speculation, he or she should provide an explanation as to why that is so.  In so doing, the examiner should include a general discussion of the nature and etiology of noise induced hearing loss, in particular, as they pertain to the findings from the VA audiological examinations in 1999, 2007, 2009, and the current examination.  

Lastly, the Board notes that all pertinent records have not been added to the claims file.  In this regard, a February 1999 audiogram at the Daytona outpatient clinic was referenced in the August 2007 VA examination report; however, it has not been associated with the claims file.  In July 2011, the Veteran stated that he was examined by an audiologist that past week.  This record should be associated with the claims file.

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all VA treatment records pertaining to the Veteran's hearing loss and tinnitus from January 1999 to the present, and associate them with the claims folder.  Of particular interest is the February 1999 VA audiological examination conducted at VAMC Daytona.  Also, attempts should be made to obtain a record of the audiology examination mention by the Veteran in his July 2011 statement.

2.  The Veteran should be afforded another VA audiological examination to determine the nature and, if feasible, etiology of his current hearing loss and tinnitus.  The claims file and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The audiologist should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability of more) that any current hearing loss and tinnitus was caused by acoustic trauma in service.  

The clinical findings and reasons that form the basis of any opinion should be clearly set forth in the reports.  If the examiner is only able to theorize or speculate as to these matters, they should so state and provide a detailed explanation as to why that is so.  In providing this rational, the examiner should include a discussion of the nature and etiology of noise induced hearing loss, the medical principles concerning the etiology of noise induced hearing loss, whether hearing loss and tinnitus is typically noticed immediately following exposure to acoustic trauma, and whether a person can experience hearing loss and not know it following exposure to acoustic trauma.  In other words, can acoustic trauma cause an injury to the ears which may not be manifested for several years after such exposure.  The examiner should also discuss the significance of the Veteran's postservice noise exposure and how that impacts the offered opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should review and readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

